Citation Nr: 1415957	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, and, if so, whether that claim should be granted on the merits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from January 1984 to January 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In April 2013, the Veteran and his spouse testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript (Tr.) of the proceeding has been associated with the electronic Virtual VA file. 

As an introductory matter, the Board observes that the RO has construed the issue on appeal as a petition to reopen, rather than an original claim for service connection, and the Veteran has accepted this characterization.  See Board Hearing Tr. at 4.  Nevertheless, the Board considers it worthy of note that the period between the Veteran's notification of the initial denial of his low back claim on May 23, 2008, and his submission of additional argument regarding that issue on May 27, 2009, was barely more than one year.  Accordingly, the Board has considered applying the so-called "postmark rule" to determine whether that additional argument could be considered a timely Notice of Disagreement with the initial rating decision.  See 38 C.F.R. § 20.305(a) (noting inter alia that when "the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by [VA].").  Tellingly, however, the argument in question consists of a single-page, typewritten statement from the Veteran's representative, which appears on letterhead dated May 27, 2009.  This signals that the statement was not sent through the United States Postal Service, as otherwise it could not have been received at the RO on the+7 same date (May 27, 2009) that it was written.  As such, the postmark rule does not apply in this case, and the Board may not rely on 38 C.F.R. § 20.305(a) to infer that the statement was submitted earlier (i.e., on or prior to May 23, 2009).  See Mapu v. Nicholson, 397 F.3d 1375 (Fed. Cir. 2005), cert. denied, 547 U.S. 1018 (2006) (Fed Cir. 2005) (holding that the mailbox rule only applies to documents submitted through the United States mail); see also Savitz v. Peake, 519 F.3d 1312, 1315-16 (Fed. Cir. 2008); Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007).

Accordingly, absent any other pertinent argument or evidence received within one year of the May 23, 2008, rating decision, the Board finds that this initial adjudication did indeed become final and that the current issue is therefore properly characterized as reflected on the title page of this decision.  See 38 C.F.R. § 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

While thus surmising that new and material evidence is required to reopen the Veteran's previously denied low back claim, the Board finds that this is not an obstacle to the benefits sought on appeal as such evidence has been presented in his case.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Indeed, as discussed in further detail below, the Veteran has submitted a private clinical diagnosis of a current low back disorder, which was not previously of record.  He also has produced written statements and testimony regarding persistent and recurrent low back symptoms emanating from an in-service injury.  Such evidence is, at the very least, sufficient to trigger VA's duty to assist by furnishing a new examination and, thus, "raises the reasonable possibility of substantiating the claim."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that 38 C.F.R. § 3.156(a) creates a low threshold of "enabling rather than precluding reopening" of a previously denied claim for VA benefits).  It follows that, pursuant to the dictates of Shade, reopening of the Veteran's low back claim is warranted.  Therefore, in the interest of judicial economy, the Board will proceed directly to a discussion of whether to grant that claim on the merits.





FINDING OF FACT

The evidence of record is at least in equipoise as to whether a low back disorder, diagnosed as lumbar radiculopathy, is etiologically related to the low back trauma that the Veteran sustained during active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, diagnosed as lumbar radiculopathy, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in hearing testimony and other documents of record, contends that his low back problems arose in service and therefore warrant direct service connection.  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In this case, the Veteran underwent a May 2008 VA examination, which revealed his low back to be asymptomatic.  See May 2008 VA Examination Report at 17 (noting diagnostic findings of a "normal exam of the lower back with no elicited functional impairment.").  This apparent lack of current disability was one of the reasons for the initial denial of the Veteran's low back claim.  See May 2008 Rating Decision.  Notably, however, he has since submitted records of private medical treatment for "intermittent pain" in the bilateral hips, left buttock, and upper thigh, which comport with a diagnosis of lumbar radiculopathy.  See August 24, 2009, Examination Note from F. Fraioli, Jr., D.O.  The Board considers such evidence sufficient to refute the negative diagnostic findings of the May 2008 VA examiner and to establish that the Veteran has a current low back disorder for VA purposes.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, based upon that evidence of current disability, the Board finds that the threshold criterion for service connection, set forth in Hickson, has been met in this case.  See Hickson, 12 Vet. App. at 253.

The second Hickson element has also been satisfied.  Specifically, the Veteran has attested to a history of active-duty trauma stemming from a May 1987 motor vehicle accident (MVA), which severely injured his lumbar spine.  See Board Hearing Tr. at 5.  His account is corroborated by his service treatment records and other contemporaneous documentation, which collectively confirm that the MVA occurred and that he subsequently developed recurrent low back and left gluteal symptoms.  See e.g. May 27, 1987, State of Delaware Uniform Police Report; Emergency Room records from Christiana Hospital (a private trauma center in Delaware); January 1988 and February 1988 Service Treatment Records (noting ongoing complaints of mechanical low back pain and gluteal discomfort following MVA); November 1989 Service Discharge Examination (noting history of low back pain).  Based upon that objective evidence, and the Veteran's own testimony, the Board concedes the incurrence of an in-service low back injury.  It follows that his appeal turns on whether a nexus exists between that in-service injury and his current low back disorder.

With respect to this third and final requirement for direct service connection, the record contains a May 2008 VA medical opinion, which is unfavorable to the Veteran's claim.  See May 9, 2008, VA Examination Report at 17 (indicating that "the injury in [the Veteran's] back that he received in the service in 1986 is less likely as not [the] cause of his current [undiagnosed] problem.").  Tellingly, however, that VA opinion predates and therefore fails to account for the aforementioned private records, which not only establish that the Veteran has a current low back diagnosis but also indicate that he "has had intermittent [sic] pain [in the] bilateral hips and numb[ness] and burning pain [in the] left buttock and upper thigh since [his] MVA 1987."  See August 24, 2009, Examination Note from F. Fraioli, Jr., D.O.  

In addition to this account of persistent low back pain and related symptoms recorded by the private clinician, the Veteran himself has attested to "chronic and recurring back issues" dating back to his in-service MVA.  See Board Hearing Tr. at 6.  The spouse of the Veteran has likewise testified that, throughout their 17-year marriage, he has suffered from low back pain, which radiates into his buttocks and left thigh.  Id.  In addition, both parties have emphasized that the Veteran's current low back symptoms long predate a 1997 post-service occupational injury, which, by their own account, was "just a pulled muscle" that affected an area "up higher in the back" and resolved with no residual complications.   See Board Hearing Tr. at 5-6.

While a layperson, the Veteran is competent to report a history of recurrent low back pain and related symptoms, which he has personally experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Similarly, his longtime spouse is competent to attest to such symptoms that she has personally observed in the Veteran.  Id.  Moreover, the Board considers both parties' assertions to be credible as they are internally consistent and uncontroverted by the other evidence of record.  See 38 C.F.R. § 3.159(a)(2) (2013); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Having thus established the probative value of the Veteran's assertions, and those of his spouse, the Board finds that such lay evidence, in tandem with the private clinician's findings of recurrent low back symptoms, collectively undermine the evidentiary weight of the May 2008 VA opinion.  Indeed, by failing to account for that favorable lay and clinical evidence, the VA opinion is predicated on incomplete facts and is therefore inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  

The Board recognizes that, in such instances, it is generally incumbent upon VA to seek an additional medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Nevertheless, given the specific facts of this case, such additional development would only pose an unnecessary burden on VA resources without benefiting the Veteran.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).  That is because the favorable lay and private clinical evidence, detailed above, renders it as likely as not that the Veteran's current low back disorder had its onset in service.  See 38 C.F.R. § 3.303(a) ("Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.").  

Indeed, the foregoing evidence of persistent and recurrent symptomatology, which has been competently and credibly described by the Veteran and his spouse and recorded by his private treating clinician, is sufficient to establish an in-service nexus for a disability, such as the one at issue, which is manifested by symptoms that lend themselves to lay observation.  See Layno, 6 Vet. App. at 469; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that "a valid medical opinion" is not always required to prove nexus).  

Accordingly, resolving all reasonable remaining doubt in the Veteran's favor, the Board finds that the final service-connection requirement has been met in this case and that the benefits sought on appeal are warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Finally, in light of this wholly favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required in this case.


ORDER

New and material evidence having been presented, the claim for service connection for a low back disorder is considered reopened.

Service connection for a low back disorder, diagnosed as lumbar radiculopathy, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


